Taylor, J.
The authority holding unconstitutional section 618b of the Code of Criminal Procedure (People ex rel. Maloney v. Sheriff, 117 Misc. Rep. 421) is in effect overruled by the determination of the Appellate Division, first department, in a case in which no opinion was handed down. See cases and points in People ex rel. Farina v. Wallis, 208 App. Div. 720. Therefore, the statute in question is constitutional. The warrant of commitment is, therefore, valid on its face. The stenographer’s minutes of the hearing before the learned county judge show facts before him warranting his determination resulting in the commitment.
Writ of habeas corpus is dismissed and said Rose Bruno is remanded to the custody of the sheriff.